Citation Nr: 0126256	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  97-23 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of initial rating for residuals of lumbar 
spine injury, status post laminectomy, currently rated as 10 
percent disabling. 

2.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as noncompensably disabling.

3.  Entitlement to an extension of a temporary total rating 
(Paragraph 30) benefits beyond April 30, 1998 for 
convalescence following surgery. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1953 to June 
1955, and served in a Reserve unit until 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in May 1997 
and August 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The May 1997 RO 
rating decision granted service connection for residuals of a 
back injury, assigning an initial rating of 10 percent, and 
denied an increased (compensable) rating for service-
connected pes planus.  The veteran entered notice of 
disagreement with this decision in June 1997; the RO issued a 
statement of the case in July 1997; and the veteran entered a 
substantive appeal, which was received in August 1997.  The 
August 1998 RO rating decision granted a temporary total 
rating because of treatment for a service-connected 
disability requiring convalescence for the period from 
February 26, 1998 through April 30, 1998.  The veteran 
entered notice of disagreement with this decision in 
September 1998; the RO issued a statement of the case in 
November 1998; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in November 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the veteran's 
claims on appeal has been obtained by the RO.  

2.  For the period through December 16, 1997, the veteran's 
service-connected residuals of lumbar spine injury were 
manifested by: not more than mild intervertebral disc 
syndrome, including intermittent radiating right leg pain, 
intermittent low back pain associated with activity, without 
recurring attacks, not more than slight limitation of motion 
of the lumbar spine due to painful or weakened motion, and 
arthritis of the lumbosacral spine. 

3.  For the period from December 17, 1997, the veteran's 
service-connected residuals of lumbar spine injury, status 
post laminectomy, were manifested by: not more than moderate 
intervertebral disc syndrome, including intermittent right 
leg numbness, intermittent low back pain associated with 
activity and on motion, without recurring attacks, not more 
than moderate limitation of motion of the lumbar spine due to 
painful or weakened motion, paravertebral muscle tightness, 
and arthritis of the lumbosacral spine. 

4.  The veteran's service-connected bilateral pes planus is 
manifested by mild symptoms of foot pain with a slight arch 
of both feet; the veteran's pes planus is not manifested by 
moderate pes planus with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, or 
unilateral or bilateral pain on manipulation and use of the 
feet.  

5.  On February 26, 1998, the veteran underwent decompressive 
lumbar laminectomies and bilateral foraminotomies for his 
service-connected low back disability.

6.  By April 21, 1998, the veteran was doing well, with some 
additional numbness which was improving, had full strength, 
and was authorized by a physician to return to a full 
activity level; after April 21, 1998, the veteran did not 
have severe postoperative residuals, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches with prohibition of weight-bearing, 
and did not require a period of convalescence.  



CONCLUSIONS OF LAW

1.  For the period through December 16, 1997, the criteria 
for an initial rating in excess of 10 percent for residuals 
of lumbar spine injury have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5293 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

2.  For the period from December 17, 1997, with the 
resolution of reasonable doubt in the veteran's favor, the 
criteria for an initial disability rating of 20 percent for 
residuals of lumbar spine injury, status post laminectomy, 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 (2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

3.  The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5276 (2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 

4.  The criteria for an extension of a temporary total 
disability rating on account of the need for convalescence, 
beyond the period from February 26, 1998 through April 30, 
1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.30 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical examination or opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  The veteran was afforded multiple VA medical 
examinations, including specialty examinations, especially 
for his low back disability.  The veteran failed to appear 
for magnetic resonance imaging (MRI) testing scheduled for 
March 2001.  In the rating decision, statements of the case, 
and supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish a higher 
initial rating for his residuals of lumbar spine injury, 
status post laminectomy, an increased rating for pes planus, 
and to establish a temporary total (Paragraph 30) rating for 
convalescence beyond April 30, 1998.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence which might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional treatment records or other evidence which has not 
been obtained.  Accordingly, no further notice to the veteran 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.  

I.  Initial Rating for Back Disability

Because this is an appeal from an initial grant of service 
connection for low back disability and an originally assigned 
rating (in the May 1997 rating decision), separate ratings 
may be assigned for separate time periods under evaluation.  
That is, appellate review must consider the applicability of 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, a 10 percent rating has been assigned 
for the entire period of claim for the veteran's low back 
disability, exclusive of the temporary total convalescent 
rating.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In assessing the veteran's service-connected disabilities, 
the Board reviews the ratings as determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7. 

Diagnostic Code 5293 provides that for mild intervertebral 
disc syndrome a 10 percent rating is appropriate; for 
moderate intervertebral disc syndrome, with recurring 
attacks, a 20 percent rating is appropriate; and a 40 percent 
rating is appropriate for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  See 
38 C.F.R. § 4.71a. 

In addition, the Board must consider whether a higher 
disability rating is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  The regulation at 
38 C.F.R. § 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on 
use must be regarded as seriously disabled."  The regulation 
at 38 C.F.R. § 4.45 states that, in order to determine the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion because 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

In this case, the veteran contends that an initial rating in 
excess of the originally assigned 10 percent is warranted for 
his residuals of lumbar spine injury, status post 
laminectomy, because of his herniated disc, increased low 
back pain, and numbness.  Through his representatives, he 
contends that the service-connected low back disability 
should be rated as 20 percent disabling under Diagnostic Code 
5293 because of a worsening of the disability, that 
intervertebral disc syndrome and lumbosacral strain are two 
separate disabilities (implying they should be rated 
separately), and that a separate rating for arthritis should 
be granted.  

The evidence reflects that in October 1988 the veteran 
injured his low back during a parachute jump.  The diagnosis 
in November 1988 was chronic lumbar strain with evidence of 
L5 and S1 disc herniation with S1 radiculopathy.  X-rays of 
the lumbar spine in November 1988 revealed stenosis of the 
canal throughout the lumbar spine and bulging of the L4-L5 
disc.  Other X-rays in November 1988 revealed no 
abnormalities of the lumbar spine.  A November 1988 hospital 
discharge summary reflects that the veteran underwent 
conservative therapy, bed rest, pelvic traction, intravenous 
muscle relaxants, physical therapy, and epidural injection, 
to which he responded and was discharged in an improved 
condition with a fair prognosis.  

In March 1994, the veteran filed a claim for service 
connection for low back disability.  The May 1997 RO rating 
decision on appeal granted service connection for residuals 
of a back injury, and assigned an initial 10 percent rating.  

At a VA compensation examination of the spine in March 1997, 
the veteran reported that he had periodic pain in the low 
back, aggravated by lifting, with radiating pain to the right 
lower extremity.  Examination revealed flexion to 80 degrees 
(95 degrees indicated to be normal), backward extension to 30 
degrees, right and left lateral flexion to 40 degrees with 
slight pain, and right and left rotation to 35 degrees.  X-
rays of the lumbosacral spine revealed early degenerative 
arthritis with left scoliosis.  The diagnosis was residuals 
of injury of the lumbosacral spine with a history of bulging 
disc with left scoliosis and arthritis. 

Private X-rays in October 1997 revealed degenerative changes 
of the lumbar spine.  In November 1997, the veteran wrote 
that he had constant low back pain and pain running down his 
legs for the previous four months.  Private MRI in November 
1997 revealed findings consistent with disc herniation at the 
L4-L5, L2-L3, and L3-L4 levels with central spinal canal 
stenosis, as well as osseous degenerative changes.  

At a VA compensation examination in December 1997, the 
veteran reported a four month history of low back pain which 
radiated to the left ankle and on the right to the calf.  He 
was wearing a back brace.  Physical examination revealed 
hypoactive Achilles reflex, 75 percent of normal flexion and 
extension, increased low back pain with hip flexion and knee 
extension, and muscle tightness of the lumbar and lumbosacral 
paravertebral muscles without tenderness.  The diagnosis was 
residuals of back injury, with weakness on active motion of 
the right hip, with increased pain of the low back on hip 
flexion, extension of the knees, and muscle strength testing, 
and a decreased left Achilles reflex. 

Private hospitalization records reflect that in February 1998 
the veteran complained of persistent low back pain and 
occasional radiating right lower extremity pain in the L5-S1 
distribution, which had been only temporarily relieved with 
muscle relaxants and analgesics.  Private physical 
examination revealed mild hip flexor weakness bilaterally, 
absent left ankle jerk reflex, point tenderness in the mid-
lower back, and moderately good range of motion of the low 
back.  The private physician opined that a good deal of the 
veteran's symptoms were likely related to his severe lumbar 
canal stenosis.  In February 1998, the veteran underwent 
complete L2 through L5 laminectomies with bilateral L2-L3, 
L3-L4, L4-L5, and L5-S1 foraminotomies.

The veteran did well postoperatively, and by April 1998 was 
noted to have new numbness of the right thigh and calf nearly 
circumferentially, of unknown etiology.  A private treating 
physician opined that this was likely related to nerve root 
manipulation at the time of surgery.  The veteran was 
authorized by his physician to return to a full activity 
level.  

At a VA spinal examination in August 1998, the veteran 
reported improvement in back pain, with chronic pain but no 
flare ups, and complaints of stiffness, weakness, 
fatigability, and lack of endurance, especially when he did 
heavy repetitive bending.  Physical examination revealed 
tenderness and soreness to palpation, forward flexion to 65 
degrees, and 25 degrees of backward extension, lateral 
flexion, and rotation, with pain at the extremes of motion, 
with a slight amount of decreased sensation on the medial 
aspect of the distal thigh around the knee.  The diagnosis 
was residual postoperative laminectomy of the lumbosacral 
spine, with arthritis.  

In various written submissions, the veteran indicated that he 
experienced the following symptoms: constant low back pain 
since the surgery which had shifted to directly below the 
area of the surgery, so that he was unable to do yard work or 
bend over for an extended period of time (September 1998), 
low back pain, right leg numbness, and left leg pain 
(February 1999), worsening of back condition since the 
February 1998 surgery with pain in the back changed to 
numbness, with inability to do physical labor (March 1999), 
and back pain, right leg numbness, and problems with right 
ankle and foot (June 1999). 

A June 1999 VA Medical Certificate reflects complaints of 
radiating lower back pain of the left leg from the knee to 
above the ankle and paresthesia (numbness) on the right.  X-
rays in June 1999 revealed minimal degenerative arthritic 
changes of the lumbosacral spine with minimal spur formation, 
and no evidence of scoliosis.  VA outpatient treatment 
records reflect September 1999 diagnoses of chronic pain and 
right sciatica and degenerative joint disease.  MRI in 
December 1999 revealed moderate disc bulging and facet 
hypertrophy with moderate spinal stenosis at L4-L5, with no 
evidence of recurrent herniated disc, and disc bulging at L3-
L4 and L2-L3.  

At a VA compensation examination in January 2001, the veteran 
reported complaints of persistent low back pain which 
radiated into his right leg, with numbness and tingling, and 
that he could do normal daily activity.  The low back pain 
was reported as chronic, with no specific flare-ups, with 
complaints of low back pain, weakness, stiffness, and 
fatigability.  Physical examination revealed pain and 
tenderness to palpation across the paraspinous muscles, no 
muscle spasms, forward flexion to 80 degrees with pain from 
60 degrees, and ability to bend and rotate 25 degrees pain 
free.  The diagnosis was postoperative laminectomy of the 
lumbar spine. 

A VA neurological examination in February 2001 revealed pain 
only on flexion attempting to touch the toes, spine movements 
limited to about 80 percent of normal, straight leg raising 
producing low back pain at 75 degrees bilaterally, and no 
sciatica on either side in association with the low back 
pain, with sensation intact except for the right lower 
extremity.  The relevant diagnoses were degenerative disc 
disease, including of the lumbar spine, status post herniated 
nucleus pulposus at the second and third lumbar vertebrae in 
association with a parachuting injury, and signs of 
radiculopathies affecting the right fourth and fifth lumbar 
vertebrae and first sacral vertebrae nerve roots subsequent 
to spinal surgery.  The veteran failed to appear for a 
recommended EMG study. 

The Board notes that, in the May 1997 rating decision on 
appeal, the RO rated the low back disability under Diagnostic 
Code 5293.  The last page of the rating sheet which assigned 
diagnostic code numbers also included Diagnostic Code 5295 
(after Diagnostic Code 5293 and a hyphen).  The listing of 
Diagnostic Code 5295 shows that the RO in fact considered 
whether a higher initial rating than 10 percent was warranted 
under Diagnostic Code 5295.  However, the text of the rating 
decision indicates that the initial rating of 10 percent was 
based on fulfillment of the rating criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  The July 1997 statement of 
the case reflects consideration of ratings under Diagnostic 
Code 5293, as well as Diagnostic Code 5292.  A supplemental 
statement of the case in January 1998 reflects consideration 
of ratings under Diagnostic Codes 5293, 5295, and 5003-5292.  

The Board finds that Diagnostic Code 5293 is the most 
appropriate diagnostic code for rating the veteran's service-
connected low back disability - now residuals of lumbar spine 
injury, status post laminectomy - although the Board has 
considered all potentially applicable diagnostic codes to 
determine if a higher initial rating is warranted for any 
period during the claim.  Diagnostic Code 5293 encompasses 
the veteran's low back disorder, including low back pain, 
radiating pain, neurological symptoms attributable to 
herniated nucleus pulposus, and limitation of motion due to 
painful or weakened motion, including due to arthritis.  
38 C.F.R. § 4.71a.  

After a review of the evidence, the Board finds that, for the 
period of claim from March 1994 through December 16, 1997, 
the veteran's service-connected residuals of lumbar spine 
injury were manifested by: not more than mild intervertebral 
disc syndrome, including intermittent radiating right leg 
pain, intermittent low back pain associated with activity, 
without recurring attacks, not more than slight limitation of 
motion of the lumbar spine due to painful or weakened motion, 
and early degenerative arthritis of the lumbosacral spine.  
The evidence demonstrated that the veteran's low back 
disability manifested chronic, periodic, low back pain, but 
does not demonstrate flare-ups of low back pain analogous to 
"recurring attacks."  For this reason, the evidence 
demonstrates that the veteran's symptomatology and functional 
impairment due to low back disability during this period of 
time is encompassed by the initially assigned 10 percent 
rating under Diagnostic Code 5293.  38 C.F.R. § 4.71a. 

With regard to painful motion, a precedent opinion of the VA 
General Counsel, VAOPGCPREC 36-97, held that Diagnostic Code 
5293 may involve a rating based on limitation of motion.  In 
accordance with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca, 8 Vet. App. at 
204-07, the Board recognizes that pain or weakness may result 
in additional functional limitation.  The Board has noted the 
veteran's reports of pain which was aggravated by lifting, as 
well as clinical findings of pain with motion.  In 
considering painful or weakened motion, however, the March 
1997 VA examination revealed that the veteran had only slight 
pain on flexion at 40 degrees, with no other notations of 
pain on motion testing.  Even with considerations of painful 
or weakened motion, the evidence shows that the veteran at 
that time had no more than slight limitation of motion, as 
indicated by 80 degrees of flexion, 30 degrees of extension, 
40 degrees of lateral flexion, and 35 degrees of rotation.  
See Schafrath, 1 Vet. App. at 592 (functional loss due to 
pain is to be rated at the same level as the functional loss 
where flexion is impeded).  Based on this evidence, the Board 
finds that the veteran's lumbar spine injury was not 
productive of limitation of motion so as to warrant a rating 
in excess of 10 percent for this period.  See 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Code 5293.  For these reasons, the 
Board finds that, for the period through December 16, 1997, 
the criteria for an initial rating in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5293; 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

The Board finds that, for the period from December 17, 1997, 
the veteran's service-connected residuals of lumbar spine 
injury, status post laminectomy, were manifested by: not more 
than moderate intervertebral disc syndrome, including 
intermittent radiating right leg pain or numbness, 
intermittent low back pain associated with activity and on 
motion, without recurring attacks, not more than moderate 
limitation of motion of the lumbar spine due to painful or 
weakened motion, paravertebral muscle tightness, and 
arthritis of the lumbosacral spine.  The evidence reflects 
that, at the December 1997 VA examination and again at the 
January 2001 VA examination, the veteran reported that the 
low back pain was persistent, and in December 1997 was found 
to have increased low back pain, including on hip flexion and 
extension of the knees and during muscle strength testing.  
In February 1998 the veteran was willing to undergo 
laminectomies and foraminotomies.  He later reported that his 
back condition had worsened after the February 1998 surgery, 
but also reported that the back pain had changed to numbness 
or paresthesia.  Noted during this period were neurological 
symptoms of hypoactive Achilles reflex, radiating right leg 
pain which became numbness by April 1998, and additional 
reports of symptoms affecting the right ankle and foot.  MRI 
in December 1999 revealed moderate disc bulging and moderate 
spinal stenosis.  It is also significant that in August 1998 
physical examination noted tenderness and soreness to 
palpation, though not finding muscle spasm.  

The veteran's low back disability during this time was 
manifested by not more than moderate limitation of motion of 
the lumbar spine due to painful or weakened motion, as 
evidenced by findings of forward flexion to 65 degrees, 
backward extension to 25 degrees, lateral flexion to 25 
degrees, and rotation to 25 degrees, with pain noted only at 
the extremes of motion (August 1998); forward flexion to 60 
degrees limited by pain, with other ranges of motion to 25 
degrees without pain (January 2001), and 80 percent of normal 
flexion (February 2001).  Such moderate limitation of motion 
is encompassed by the criteria for moderate symptomatology 
for intervertebral disc syndrome under Diagnostic Code 5293.  
38 C.F.R. § 4.71a.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that, for the period from December 17, 1997, the 
criteria for an initial disability rating of 20 percent for 
residuals of lumbar spine injury, status post laminectomy, 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5293; 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

A rating in excess of 20 percent during the period from 
December 17, 1997 is not warranted, however, as the evidence 
still does not demonstrate that for this period the veteran's 
low back disability manifested "recurring attacks" 
associated with intervertebral disc syndrome.  The January 
2001 VA examination expressly noted that the veteran had no 
specific flare-ups.  As the evidence does not demonstrate 
even recurring attacks, but only persistent low back pain and 
numbness or other neurological symptoms such as some loss of 
Achilles reflex, the evidence does not demonstrate "severe" 
intervertebral disc syndrome, or that the veteran has only 
"intermittent relief" from severe symptoms, as contemplated 
by a 40 percent rating under Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a.  The January 2001 VA examination even reflects that 
the veteran could do normal daily activity.  
 
Although the veteran's service-connected low back disability 
is appropriately rated under Diagnostic Code 5293, the Board 
has considered all potentially applicable diagnostic codes in 
order to determine whether any other diagnostic code would be 
more beneficial to the veteran, that is, whether rating under 
a diagnostic code other than Diagnostic Code 5293 would 
result in a rating in excess of the currently assigned 10 and 
20 percent staged ratings for the respective periods of time.  
However, the Board finds that the weight of the evidence does 
not demonstrate that a higher initial rating for any period 
is warranted under alternative diagnostic codes.  

As the analysis above reflects, for the period of claim 
through December 16, 1997, the evidence demonstrates no more 
than slight limitation of motion of the lumbar spine, which 
is contemplated by a 10 percent rating under Diagnostic Code 
5292.  For the period from December 17, 1997, the evidence 
demonstrates no more than moderate limitation of motion of 
the lumbar spine, which is contemplated by a 10 percent 
rating under Diagnostic Code 5292.  38 C.F.R. § 4.71a.  Even 
with consideration of traumatic degenerative arthritis as 
part of the veteran's service-connected low back disability, 
a rating in excess of 10 percent through December 16, 1997 or 
in excess of 20 percent from December 17, 1997 is not 
warranted.  This is because Diagnostic Code 5010 provides 
that arthritis due to trauma, substantiated by X-ray 
findings, is to be rated as degenerative arthritis, which 
Diagnostic Code 5003 in turn provides is be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(which, in this case, is Diagnostic Code 5292).  38 C.F.R. 
§ 4.71a.  As the above analysis reflects, the Board has 
considered the veteran's symptoms of painful motion, 
including due to arthritis, as an important factor of 
disability.  However, even with such considerations of 
painful motion, the evidence demonstrates no more than slight 
limitation of motion of the lumbar spine for the period 
through December 16, 1997, and demonstrates no more than 
moderate limitation of motion of the lumbar spine for the 
period from December 17, 1997.

Likewise, the Board has considered rating the veteran's 
service-connected low back disability under Diagnostic Code 
5295, which provides the following ratings for lumbosacral 
strain: with characteristic pain on motion, 10 percent; for 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in the standing position, 20 percent; 
and for severe lumbosacral strain, manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 40 
percent.  38 C.F.R. § 4.71a. 

The Board finds that, for the period of claim through 
December 16, 1997, the evidence demonstrates no more than 
"characteristic pain on motion," which is contemplated by a 
10 percent rating under Diagnostic Code 5295.  Beginning in 
November 1988, the diagnosis was chronic lumbar strain, with 
some evidence of disc herniation, stenosis, and 
radiculopathy.  The March 1997 VA examination reflects only 
slight pain on lateral flexion.  The evidence shows that for 
the period through December 16, 1997, the veteran's low back 
pain, though chronic, was intermittent or periodic.  

For the period from December 17, 1997, the evidence 
demonstrates low back disability well encompassed by a 20 
percent rating under Diagnostic Code 5295.  The evidence for 
this period does not even demonstrate muscle spasm on extreme 
forward bending, although some muscle tightness of the lumbar 
and lumbosacral paravertebral muscles was noted at the 
December 17, 1997 VA examination.  The evidence also reflects 
some limitation of lateral flexion to 25 degrees, including 
due to painful motion, but does not even demonstrate 
unilateral loss of lateral spine motion in the standing 
position as contemplated by a 20 percent rating.  
Furthermore, the evidence does not demonstrate that for any 
period during the claim the veteran's low back disability 
manifested severe lumbosacral strain as contemplated by a 40 
percent rating, including listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a.  

With regard to the veteran's representative's contention that 
lumbosacral strain (rated under Diagnostic Code 5295) and 
intervertebral disc syndrome (rated under Diagnostic Code 
5293) were "separate and distinct" disabilities, the Board 
would point out that to rate lumbosacral symptomatology 
separately from intervertebral disc syndrome symptomatology, 
in this veteran's case, would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (rating the same disability 
or manifestation under various diagnoses is to be avoided).  
This is because, in this veteran's case, the rating of the 
veteran's service-connected low back disability under 
Diagnostic Code 5293 includes symptoms of limitation of 
motion and painful motion.  See VAOPGCPREC 36-97.  As the 
analysis above demonstrates, the Board has considered whether 
higher initial ratings for any period would be warranted, 
alternatively, under Diagnostic Code 5295, and found that it 
would not.  In that sense, the Board has considered all of 
the symptomatology associated with the veteran's low back 
disability as applicable under various applicable diagnostic 
codes.  However, separate ratings under both Diagnostic Code 
5293 and 5295, as the representative urges, are not 
permissible, because to do so would violate the rule against 
pyramiding.  38 C.F.R. § 4.14.

Likewise, with regard to the veteran's representative's 
contention that a separate rating for arthritis should be 
granted because arthritis was a separate disability, the rule 
against pyramiding, 38 C.F.R. § 4.14, would prevent separate 
ratings under Diagnostic Codes 5293 or 5295 and under 
Diagnostic Codes 5010-5003-5292.  This is because Diagnostic 
Codes 5010-5003 provide that limited motion due to arthritis, 
including painful limitation of motion due to arthritis, is 
to be rated on the basis of limitation of motion of the 
affected joint - in this case the lumbosacral spine, with 
limitation of motion of the lumbar spine rated under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a.  A rating under 
Diagnostic Code 5293 or 5295 already contemplates rating for 
limited motion, including limitation of motion due to painful 
motion.  See VAOPGCPREC 36-97 (Diagnostic Code 5293 involves 
a rating based on limitation of motion); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 ("characteristic pain on motion"; 
"loss of lateral spine motion"; "abnormal mobility on 
forced motion"; "limitation of forward bending"). 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected low back disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating this disability for any period during 
the pendency of the claim.  The Board notes that the veteran 
underwent surgery for laminectomies and foraminotomies in 
February 1998, but was otherwise treated conservatively for 
his low back symptomatology.  The evidence reflects that by 
April 1998 the veteran was able to return to a full activity 
level.  The veteran's symptomatology of chronic lumbosacral 
pain, limitation of motion of the lumbar spine, including due 
to painful or weakened movement, and recurring symptoms 
associated with intervertebral disc syndrome, are 
specifically contemplated by the rating criteria under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295.  In 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


II.  Increased Rating for Pes Planus

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected bilateral pes 
planus.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue, especially because in this case the 
issue is one of increased rating.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection has been in effect for bilateral pes 
planus effective from 1955.  Originally a 10 percent rating 
was assigned, with a noncompensable rating assigned from 
September 1957 based on VA examination which revealed mild 
symptomatology.  In March 1994, the veteran submitted a claim 
for increased (compensable) rating for service-connected pes 
planus, and indicated he had experienced symptomatology of 
the feet at "various times" since 1991.  

The veteran currently has a noncompensable rating for his 
bilateral pes planus under Diagnostic Code 5276.  Under 
Diagnostic Code 5276, a noncompensable rating is warranted 
for mild pes planus with symptoms relieved by built-up shoe 
or arch support.  A 10 percent rating is warranted for 
moderate pes planus manifested by weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and unilateral or bilateral pain on manipulation and use of 
the feet.  38 C.F.R. § 4.71a. 

The evidence shows that an August 1955 VA compensation 
examination found relaxation of longitudinal and transverse 
arches, and slight eversion bilaterally, with no bulging of 
inner border.  The diagnosis was mild (second degree) 
symptomatic pes planus. 

At a VA examination of the feet in January 2001, the veteran 
reported bilateral foot problems which included bilateral 
foot pain, aching, soreness, and tenderness, including 
removal of a spur from the metatarsal phalangeal joint of his 
right great toe, but stated that he did not have flat feet.  
He reported that he had some endurance problems, that 
standing and walking bothered him and aggravated the foot 
problems, but that he was not on any medication and did not 
have flare-ups.  Physical examination revealed some 
tenderness, soreness, and pain over the metatarsal phalangeal 
joint of the great right toe, a little bit of tenderness and 
soreness over the Achilles tendon of the left heel, and that 
he still had arches in both feet which were only slightly 
flattened.  Examination did not reveal plantar pain, 
callosities, hammering or clawing of the toes, pronation 
deformity, or misalignment of the Achilles tendons or heels.  
Examination revealed ability to toe and heel walk without 
difficulty.  X-rays of the feet revealed osteoarthritic 
changes of the first metatarsophalangeal joint on the right 
foot, and a spur at the posterior aspect of the calcaneus 
bilaterally.  The diagnosis was a history of spurs of the 
left heel, and postoperative excision of spur of the great 
right toe. 

A review of the evidence reveals that the veteran's service-
connected bilateral pes planus is manifested by mild symptoms 
of foot pain, relaxation of longitudinal and transverse 
arches (slightly flattened arches of both feet), and slight 
eversion bilaterally, symptomatology which is contemplated by 
a noncompensable rating under Diagnostic Code 5276.  
38 C.F.R. § 4.71a.  A compensable rating is not warranted 
because the evidence does not demonstrate disability 
attributable to service-connected pes planus which more 
nearly approximates moderate pes planus, including weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, or unilateral or bilateral pain on 
manipulation and use of the feet.  38 C.F.R. § 4.71a.  

The Board notes that at the January 2001 VA compensation 
examination the veteran indicated other complaints 
specifically regarding his right ankle and left heel, and 
clinical findings included tenderness, soreness, and pain 
over the metatarsal phalangeal joint of the great right toe, 
tenderness and soreness over the Achilles tendon of the left 
heel, and osteoarthritic changes of the first 
metatarsophalangeal joint on the right foot.  However, such 
symptomatology has not been related by the medical evidence 
of record to the veteran's service-connected bilateral pes 
planus, but has been related by the January 2001 VA 
examination to a history of spurs of the left heel, and 
postoperative excision of spur of the great right toe.  The 
Board notes that service connection has been established for 
residuals of a fracture of the right ankle.  As this is a 
separate service-connected disability, symptomatology, 
including pain, associated with this disability may not be 
considered in rating the veteran's bilateral pes planus.  See 
38 C.F.R. § 4.14.  For these reasons, the Board must find 
that the criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5276; 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159). 

The Board also finds that the factors suggestive of an 
unusual disability picture have not been demonstrated to 
warrant further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for an extra-
schedular rating.  This veteran's bilateral pes planus does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  In this case, there has been no showing that 
the veteran's service-connected bilateral pes planus has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating pes planus.  The rating criteria under 
Diagnostic Code 5276 well encompasses the veteran's mild 
symptomatology attributable to his bilateral pes planus. 

III.  Extension of Paragraph 30 Benefits

In the August 1998 rating decision, the RO assigned Paragraph 
30 benefits (38 C.F.R. § 4.30) for convalescence of the 
veteran for the period from February 26, 1998 through April 
30, 1998.  Thereafter, the prior 10 percent initial rating 
for service-connected residuals of lumbar injury was 
restored, effective May 1, 1998 (initially rated by the Board 
in this decision on the current appeal as 20 percent 
disabling since December 17, 1997).  

The veteran contends that an extension of the temporary total 
rating for convalescence following surgery on February 26, 
1998 should be granted beyond April 30, 1998 because he was 
did not feel he had fully recovered from the back surgery and 
had "continuing physical problems," including pain which 
seemed to shift to the lower left side of his back, and 
inability to do yard work for an extended period of time or 
to bend over for an extended period of time due to back pain.    

The applicable regulation, 38 C.F.R. § 4.30, provides that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3), set forth below, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if 
treatment of a service- connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one major 
joint or more.

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a)(1), (2) or (3) of this 
section.

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a)(2) or 
(3) of this section upon approval of the Adjudication 
Officer.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

In this case, the Board finds that the evidence on file does 
not warrant an extension of the temporary total rating for 
convalescent purposes beyond the assigned period of February 
26, 1998 through April 30, 1998.  The evidence of record 
shows that, on February 26, 1998, the veteran underwent 
decompressive lumbar laminectomies and bilateral 
foraminotomies for his service-connected low back disability 
(residuals of a left lumbar injury).  The medical evidence of 
record reflects that, by April 21, 1998, the veteran was 
doing well, with some additional numbness which was 
improving, full strength, and was authorized by a physician 
to return to a full activity level.  The evidence does not 
demonstrate that, after April 21, 1998, the veteran had 
severe postoperative residuals, such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  See 38 C.F.R. § 4.30. 
For these reasons, the Board must find that the 


weight of the evidence demonstrates that the criteria for an 
extension of a temporary total disability rating on account 
of the need for convalescence beyond the period from February 
26, 1998 through April 30, 1998 have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 4.30; 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal.  The Board has resolved reasonable doubt in 
the veteran's favor in granting an initial 20 percent rating 
for service-connected residuals of lumbar spine injury, 
status post laminectomy, for the period from December 17, 
1997.  However, as the preponderance of the evidence is 
against the veteran's other claims on appeal, the record does 
not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of any of these issues on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102. 


ORDER

The appeal for an initial rating in excess of 10 percent for 
residuals of lumbar spine injury, for the period through 
December 16, 1997, is denied. 

An initial 20 percent rating for residuals of lumbar spine 
injury, status post laminectomy, for the period from December 
17, 1997, is granted, subject to the criteria governing the 
award of monetary benefits. 

An appeal for a rating in excess of 10 percent for bilateral 
pes planus is denied. 



An appeal for an extension of a temporary total rating 
(Paragraph 30) benefits beyond April 30, 1998 for 
convalescence following surgery is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

